                                                                  Case 2:19-cv-01174-APG-DJA Document 38
                                                                                                      37 Filed 08/07/20
                                                                                                               08/04/20 Page 1 of 5



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff Tiare Ramirez
                                                             7                            UNITED STATES DISTRICT COURT
                                                             8                                    DISTRICT OF NEVADA
                                                             9     TIARE RAMIREZ, an individual;                  Case No: 2:19-cv-01174-APG-DJA
                                                             10                      Plaintiff,                   STIPULATION AND ORDER TO
                                                                   vs.                                            EXTEND DISCOVERY DEADLINES
                                                             11
                                                                   WYNN LAS VEGAS, LLC; DOES I through            (Third Request)
                                                             12    X; and ROE Corporations XI through XX,
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                   inclusive;
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                  Defendant.
                           Henderson, Nevada 89012




                                                             14

                                                             15           STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES

                                                             16          The parties, by and through their respective counsel of record, hereby stipulate

                                                             17   and request that the deadline to complete discovery, and all corresponding deadlines in

                                                             18   the Court’s Scheduling Order (ECF No. 34), be extended by ninety (90) days.

                                                             19          A.    DISCOVERY COMPLETED:

                                                             20          Both parties have exchanged their initial disclosures required under Fed. R. Civ.

                                                             21   P. 26(a)(1)(A). Plaintiff served her initial disclosures on September 9, 2019 and her first

                                                             22   supplemental disclosures on November 1, 2019. Defendant served its initial disclosures

                                                             23   on September 10, 2019 and its first supplemental disclosures on November 1, 2019.

                                                             24   Defendant responded to Plaintiff’s first sets of interrogatories and requests for

                                                             25   production of documents on November 1, 2019. Plaintiff responded to Defendant’s first

                                                             26   sets of interrogatories and requests for production of documents on November 1, 2019.

                                                             27          On December 6, 2019, Defendant issued third-party subpoenas for Plaintiff’s

                                                             28   employment, education and medical records. Plaintiff objected to and moved to quash
                                                                                                        Page 1 of 5
                                                                  Case 2:19-cv-01174-APG-DJA Document 38
                                                                                                      37 Filed 08/07/20
                                                                                                               08/04/20 Page 2 of 5



                                                             1    the subpoenas for Plaintiff’s employment and education records (ECF No. 23).
                                                             2    Defendant withdrew the subpoenas for Plaintiff’s education records but maintained its
                                                             3    request for Plaintiff’s employment records from Caesars Palace and Able Baker Brewing.
                                                             4    The parties fully briefed the issue regarding the discoverability of Plaintiff’s employment
                                                             5    records and on January 31, 2020, Magistrate Judge Albregts granted in part and denied
                                                             6    in   part    Plaintiff’s   Motion   to   Quash   Third-Party   Subpoenas   (ECF   No.   26).
                                                             7    Plaintiff subsequently filed Objections to Magistrate Judge Albregts’ Order, which
                                                             8    District Judge Gordon affirmed by Order dated March 3, 2020 (ECF No. 32). Thereafter,
                                                             9    Defendant issued amended subpoenas to Caesars Palace and Able Baker Brewing for
                                                             10   Plaintiff’s employment records in accordance with District Judge Gordon’s Order.
                                                             11   Defendant received a response to its subpoena from Caesars Palace timely but Able
                                                             12   Baker Brewing and treating healthcare provider, D. Ted Cohen responded to the
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   respective subpoenas late.
                           Henderson, Nevada 89012




                                                             14           B.      STATEMENT SPECIFYING THE DISCOVERY THAT REMAINS TO BE
                                                                                  COMPLETED
                                                             15
                                                                         Plaintiff anticipates taking the deposition of Defendant Wynn Las Vegas, LLC
                                                             16
                                                                  pursuant to Federal Rule of Civil Procedure 30(b)(6). Plaintiff also anticipates taking the
                                                             17
                                                                  depositions of individuals with knowledge of the facts and circumstances surrounding
                                                             18
                                                                  the allegations in the Complaint. Such individuals are anticipated to include Jeralynn
                                                             19
                                                                  Makaiwi, Karen Sanchez, Melissa Espino-Cascos, and Tia Gibson.
                                                             20
                                                                         Defendant anticipates taking the deposition of Plaintiff Tiare Ramirez and
                                                             21
                                                                  perhaps others based upon the deposition testimony provided.
                                                             22
                                                                          C.      THE REASONS WHY DISCOVERY WAS NOT COMPLETED WITHIN
                                                             23                   THE TIME LIMITS SET BY THE DISCOVERY PLAN
                                                             24          The original close of discovery was to take place on April 10, 2020 (ECF No. 16).
                                                             25   However, on February 14, 2020, Plaintiff’s lead counsel experienced a family medical
                                                             26   emergency which required his immediate attention. Therefore, the parties agreed to
                                                             27   extend discovery for a period of sixty (60) days, which this Court approved on February
                                                             28   28, 2020 (ECF No. 31). Since that time, the COVID-19 pandemic developed which has
                                                                                                      Page 2 of 5
                                                                  Case 2:19-cv-01174-APG-DJA Document 38
                                                                                                      37 Filed 08/07/20
                                                                                                               08/04/20 Page 3 of 5



                                                             1    created significant obstacles in the parties’ ability to conduct discovery in the normal
                                                             2    course. Most notably, Defendant temporarily closed its operations to the public and
                                                             3    furloughed hundreds of employees in accordance with Governor Sisolak’s Executive
                                                             4    Orders declaring an emergency on March 12, 2020, and ordering all non-essential
                                                             5    businesses and gaming operations to cease, which have been subsequently extended
                                                             6    until further notice. As a result, witnesses who are likely to be deposed in this case are
                                                             7    not readily accessible or available to participate in discovery. Therefore, the parties seek
                                                             8    a further extension of discovery to address the aforementioned challenges caused by
                                                             9    the COVID-19 pandemic. This request is not sought for any improper purpose or other
                                                             10   reason of delay. No party is prejudiced by the requested extension.
                                                             11
                                                                         D.     PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
                                                             12                 DISCOVERY:
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                                1.     Discovery Cut-Off
                                                             14
                                                                         The discovery cut-off shall be extended from September 7, 2020 to Monday
                                                             15
                                                                  December 7, 2020 (December 6, 2020 falls on a Sunday).
                                                             16
                                                                                2.     Amending the Pleadings and Adding Parties
                                                             17
                                                                         The deadline to move to amend the pleadings and parties has closed. No such
                                                             18
                                                                  request to amend the pleadings and parties is requested.
                                                             19
                                                                                3.     Expert Disclosure
                                                             20
                                                                         The deadline to name initial experts has closed. No such request to disclose
                                                             21
                                                                  experts or rebuttal experts is requested.
                                                             22
                                                                                4.     Dispositive Motions
                                                             23
                                                                         In accordance with Local Rule 26-1(b)(4), the last day for filing dispositive
                                                             24
                                                                  motions including, but not limited to motions for summary judgment, shall be extended
                                                             25
                                                                  from October 7, 2020 to Tuesday, January 5, 2021.
                                                             26
                                                                                5.     Pre-Trial Order
                                                             27
                                                                         In accordance with Local Rule 26-1(b)(5), the last day to file a Joint Pre-Trial
                                                             28
                                                                                                         Page 3 of 5
                                                                  Case 2:19-cv-01174-APG-DJA Document 38
                                                                                                      37 Filed 08/07/20
                                                                                                               08/04/20 Page 4 of 5



                                                             1    Order, including any disclosures pursuant to FRCP 26(a)(3), shall be extended from
                                                             2    November 6, 2020 to Thursday, February 4, 2021. In the event dispositive motions are
                                                             3    filed, the date for filing the Joint Pre-Trial Order shall be suspended until thirty (30) days
                                                             4    after the decision on the dispositive motions or upon further order by the Court
                                                             5    extending the time period in which to file the Joint Pre-Trial Order.
                                                             6                  6.     Fed. R. Civ. P. 26(a)(3) Disclosures
                                                             7           If no dispositive motions are filed, and unless otherwise ordered by this Court,
                                                             8    the parties shall file the disclosures required by Fed. R. Civ. P. 26(a)(3) and any
                                                             9    objections thereto with the Pretrial Order pursuant to LR 26-1(e)(6) in the Joint Pretrial
                                                             10   Order, not more than thirty (30) days after the date set for filing dispositive motions and,
                                                             11   therefore, not later than Thursday, February 4, 2021.
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   ///
                           Henderson, Nevada 89012




                                                             14   ///
                                                             15   ///
                                                             16   ///
                                                             17   ///
                                                             18
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                         Page 4 of 5
                                                                  Case 2:19-cv-01174-APG-DJA Document 38
                                                                                                      37 Filed 08/07/20
                                                                                                               08/04/20 Page 5 of 5



                                                             1                 7.     Trial and Calendar Call
                                                             2          No trial has been set in this matter.
                                                             3    Dated this _4th__ Day of August 2020     Dated this _4th__ Day of August 2020
                                                             4
                                                                  LITTLER MENDELSON, P.C.                       GABROY LAW OFFICES
                                                             5
                                                                  By:_/s/ Wendy Krincek_____________            By: __/s/ Christian Gabroy____________
                                                             6    Wendy Krincek, Esq.                           Christian Gabroy, Esq.
                                                                  3960 Howard Hughes Parkway                    The District at Green Valley Ranch
                                                             7    Suite 300                                     170 South Green Valley Parkway
                                                                  Las Vegas, NV 89169                           Suite 280
                                                             8    wkrincek@litler.com                           Henderson, NV 89012
                                                                  Attorneys for Defendant                       Telephone: (702) 259-7777
                                                             9                                                  christian@gabroy.com
                                                                                                                Attorney for Plaintiff
                                                             10

                                                             11

                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                                                         ORDER
                                                             13
                           Henderson, Nevada 89012




                                                                        IT IS SO ORDERED:
                                                             14

                                                             15

                                                             16                                       _______________________________________
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                             17
                                                                                                                            August 6, 2020
                                                                                                                   Dated: __________________________
                                                             18
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                        Page 5 of 5
